Citation Nr: 0916154	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-13 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for lumbosacral 
stenosis, claimed as a back condition.

2.	Entitlement to service connection for cervical stenosis, 
claimed as a neck condition.

3.	Entitlement to service connection for residuals of 
bilateral knee replacement, claimed as knees.

4.	Entitlement to service connection for psoriasis, claimed 
as a skin condition.

5.	Entitlement to service connection for nerve damage to the 
feet.

6.	Entitlement to service connection for nerves. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to February 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection 
lumbosacral stenosis, cervical stenosis, residuals of 
bilateral knee replacement, psoriasis, nerve damage to the 
feet, and nerves.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Board finds that additional development is required 
before the instant appeal may be finally adjudicated.

In February 2005, the Veteran submitted two Social Security 
Benefit Statements that show that he received Social Security 
Administration (SSA) disability benefits in 2004.  Yet, the 
claims file does not contain any SSA records.  Under the 
applicable regulations, any medical records forming the basis 
for an award of SSA benefits must be added to the claims file 
prior to resolution of the appellant's appeal.  38 U.S.C.A. § 
5106 (West 2002); Murincsak v. Derwinski. 2 Vet. App. 363 
(1992).  Therefore, this matter must be remanded so that any 
existing SSA records can be obtained.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Social Security 
Administration and obtain the 
Veteran's complete Social Security 
records, including all decisions and 
any medical records relied upon in 
making those decisions.

2.	Then, readjudicate the issues on 
appeal.  If any benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
HARVEY P. ROBERTS	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

